Detailed Action
Acknowledgements 
This office action is in response to the claims filed September 3, 2020. 
Claims 1-20 are pending. 
Claims 1-7 & 15-20 are withdrawn below.
Claims 8-14 have been examined. 

Restrictions
Applicant’s election without traverse of Group II (claims 8-14) in the reply filed on June 8, 2022 (“Restriction Response”) is acknowledged.
Furthermore, Applicant’s election with traverse of Species A (Figure 2) in the Restriction Response is acknowledged. In the Restriction Response, Applicants submit that claims 8-14 are readable on the elected Species A. In the response, Applicant shows the differences between Figs 2 & 3 but does not provide arguments as to why Species A & B are not patentably distinct. 
Accordingly, claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the Restriction Response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 8-14 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 8-14 recite series of steps for sending and receiving data, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as commercial or legal interactions.
 
The limitations that set forth the abstract idea are:
transmit […] a request for a reference processing time for a monetary transaction; 
receive […] the reference processing time; 
transmit […] a request for an application cryptogram, the request for the application cryptogram including a measured processing time; 
receive […] the application cryptogram; 
send […] an online authorization request including the application cryptogram and indicating the measured processing time and the reference processing time; and 
receive […] an online authorization response that indicates whether the transaction is authorized.

The noted above limitation can be performed mentally or manually (using a pen/paper) with requiring a machine.
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
POS terminal comprising: a processor; memory; a payment interface; a network interface; and instructions stored on the memory: 

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The POS terminal is recited at a high level of generality, and comprises only a processor, memory and interfaces to simply perform the generic computer functions of transmitting and receiving data. 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claim further recites computer generic functions that do not integrate the abstract idea into a practical application. These functions include: calculating a difference in time, stating and stopping a timer and determine a measured time based on a timer and determine whether the measured time has been altered and decline a transaction based the determination

Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 8-14 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  



The examiner further notes that the following limitations have been considered but are not given patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
 reference processing time,
measured processing time, and 
application cryptogram. 

The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the functions recited. The transmitting, and receiving of data would be performed the same regardless of the data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

Regarding claims 9-11, the "wherein" clauses recites data and not additional structural features of the POS which result in a structural difference between the claimed invention and the prior art so as to patentably distinguish the claimed invention from the prior art. (See MPEP 2111.04).


Closest prior art of record: 
Wong’ 753 (20210042753) discloses 
An access device (160) has a processor (164), a contactless interface transceiver to interact with a communication device (101) and a memory (166) coupled to the processor. The processor sends terminal transaction data for to the communication device. The processor receives a transaction cryptogram generated with a limited-use-key (LUK) that is associated with a first set of one or more limited-use thresholds that limit usage of the LUK from the communication device. The processor receives a signature generated with a signature key that is associated with a second set of the limited-use thresholds that limit usage of the signature key from the communication device. The processor authenticates the signature based on a communication device public key associated with the communication device. The processor grants access to a good or a service associated with the transaction prior to verifying the transaction cryptogram in response to authenticating the signature.
 
Venugopalan et al (US 20160239833 A1): 
A method involving receiving an electronic request for processing transaction from a merchant terminal (230), where the request comprises first token and a merchant terminal identifier. Second token is generated using the first token and the identifier, and the second token is transmitted to the terminal. Third token and a transaction authorization request are received from a merchant acquiring bank (240). The third token is validated using the second token by a server (210). The authorization request is submitted to a card issuing bank (250) upon validation operation through the server.

Wong’ 836 (US 20150180836 A1) discloses: 
A method involving receiving a limited-use key (LUK) that is associated with a set of limited-use thresholds that limits usage of the LUK, from a remote computer. A transaction cryptogram is generated using the LUK. A token is sent to an access device instead of a real account identifier and the transaction cryptogram to conduct the transaction, such that the transaction is authorized based on whether usage of the LUK exceeds the set of limited-use thresholds. The communication device does not store the LUK or the token in a secure element.

Francis (US 20180165673 A1) discloses: 
In a device that is both NFC-enabled and trusted execution environment (TEE)-enabled, and has a secure element (SE), a host card emulation (HCE) based software application acts as a front-end/proxy and processes non-sensitive security functions, while a trusted application in the TEE and an applet on the SE cooperate to process security-sensitive functions. An end-to-end security relationship may be established between a subscriber identity module (SIM), the TEE and a SAM (Secure Authentication Module) provided for a second NFC-enabled device (e.g. a contactless reader) that communicates with the first device in a contactless manner. The solution integrates HCE, TEE, SE and SAM for enabling secure contactless applications, and it also supports advanced security measures.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf